Case 3:19-cv-06025-BJR Document 118-6 Filed 04/19/21 Page 1 of 2




  EXHIBIT 9
   [REDACTED EXHIBIT 9 TO
DECLARATION OF CARI DAWSON]
Case 3:19-cv-06025-BJR Document 118-6 Filed 04/19/21 Page 2 of 2




                                                                   W.P. 3/1/21
                                                             William Whitman
                                                               Defendant's

                                                                     29
